In reference to the liability of a corporation for slander uttered by its agents, there seem to be two lines of authority, one holding that it is liable where the slander is uttered by its agent within the scope of his employment and in the performance of his duties in the course of transacting the business of the corporation; the rule governing liability in case of libel and of slander being regarded as the same and that it is not essential to the liability of a corporation that the slanderous words were spoken with its knowledge and approval or that it ratified the act of its agent or servant. According to another view, however, a corporation is not liable for slander except where it has expressly authorized it or subsequently ratified it, or where it constitutes a breach of duty toward the plaintiff arising out of contract. The latter view has been adopted by this court in the case of Singer Mfg. Co. v. Taylor, 150 Ala. 574, 43 So. 210, 9 L.R.A. (N.S.) 929, 124 Am. St. Rep. 90, followed by McIntyre v. Cudahy Packing Co., 179 Ala. 404, 60 So. 848, and cited with approval in case of Republic Iron Co. v. Self, 192 Ala. 403,68 So. 328, L.R.A. 1915F, 516, and Choctaw Coal  Mining Co. v. Lillich, 204 Ala. 533, 86 So. 383, 11 A.L.R. 1014. See, also, Southern R. R. Co. v. Chambers. 126 Ga. 404, 55 S.E. 37, 7 L.R.A. (N.S.) 926; Pruitt v. Goldstein, 169 Ky. 655,184 S.W. 1134; Flaherty v. Maxwell Co., 187 Mich. 62, 153 N.W. 45; Southern Ice Co. v. Black, 136 Tenn. 391, 189 S.W. 861, Ann. Cas. 1917E, 695. Regardless of the conflict or weight of authority, the question is regarded as stare decisis in this jurisdiction, and the majority of the court adhere to the rule as laid down in the Taylor Case, supra, and the rulings of the trial court in the instant case were not in conformity therewith, and its judgment must be reversed, as the defendant's demurrer should have been sustained to counts 2 and 6A, the only counts under which the case was tried. Nor are we impressed with the suggestion of counsel for appellee that said counts set up such a contractual relation as to bring them within the influence of the rule adhered to in *Page 28 
Interstate Amusement Co. v. Martin, 8 Ala. App. 481, 62 So. 404, as recognized by this court in the Singer Case, supra, and which applies to the contractual duty of carriers to protect their passengers, and hotels, innkeepers, theaters, etc., to protect their guests or patrons.
The judgment of the circuit court is reversed and the cause is remanded.
McCLELLAN, SAYRE, SOMERVILLE, THOMAS, and MILLER, JJ., concur.